Citation Nr: 1341224	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  06-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for a thoracolumbar spine disability, currently evaluated as 10 percent disabling prior to June 29, 2010, and 40 percent disabling since that date.

3.  Entitlement to a rating in excess of 10 percent for bilateral knee osteoarthritis prior to November 2, 2009.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD) since November 2, 2009.

5.  Entitlement to a rating in excess of 10 percent for left knee DJD since November 2, 2009.

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1987.  He was a recipient of the Purple Heart.  He died in November 2011, and the appellant is his claimed surviving spouse.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The case was previously before the Board in March and September 2010.  In March 2010, the claims were remanded for the purpose of scheduling the Veteran for a Travel Board hearing.  In May 2010, the Veteran withdrew his request for a Board hearing.  In September 2010, the claims were remanded for additional development.  

In an October 2010 rating decision, the RO granted a higher rating for the Veteran's service-connected thoracolumbar spine disability and separate compensable ratings for each knee.  As higher ratings for these disabilities are assignable and the claimant is presumed to seek the maximum available benefit, the claims for increased ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

While on remand status, VA received notification that the Veteran died on November [redacted], 2011.  In December 2011, the appellant filed an application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits (VA Form 21-534).  This application was also accepted as a request for substitution for the purposes of processing the Veteran's pending claims.  In August 2013, the RO determined that the appellant was a valid substitute claimant for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  The Agency of Original Jurisdiction (AOJ) then ensured that the development requested by the Board was completed and returned the case to the Board for appellate review.  

Although additional evidence has been received by the Board since the most recent October 2010 Supplement Statement of the Case (SSOC), the appellant's representative waived her right to initial consideration of this evidence by the AOJ in correspondence dated in November 2013.  See 38 C.F.R. § 20.1304(c) (2013).

Generally, a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of a claim for an increased initial rating for a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the issue may be bifurcated from the underlying increased initial rating claim in order to satisfy the distinct notice and development required for a TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

In this case, prior to his death, the Veteran filed a formal claim for a TDIU (VA Form 21-8940) in April 2011.  A review of the record reflects that the RO bifurcated the issue of TDIU and is in the process of developing the claim with the appellant substituted as the claimant.  Given the foregoing, the issue of entitlement to a TDIU is not before the Board at this time.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 13, 2007, the Veteran's thoracolumbar spine disability was manifested by chronic pain intermittently radiating into his lower extremities; at worst, forward flexion of the lumbar spine was limited to 70 degrees and combined range of motion of the thoracolumbar spine was limited to 220 degrees; there was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour and no incapacitating episodes.

2.  From October 13, 2007, to June 28, 2010, the Veteran's thoracolumbar spine disability was manifested by chronic pain intermittently radiating into his lower extremities; at worst, forward flexion of the lumbar spine was limited to 45 degrees and combined range of motion of the thoracolumbar spine was limited to 95; there was no favorable or unfavorable ankylosis and no incapacitating episodes.

3.  From June 29, 2010 until his death, the Veteran's thoracolumbar spine disability was not manifested by unfavorable ankylosis.

4.  Prior to October 13, 2007, X-rays showed evidence of osteoarthritis involvement in the Veteran's knees, but without limitation of motion or any evidence of incapacitating exacerbations.  

5.  From October 13, 2007 until his death, the Veteran's right knee DJD was manifested by flexion limited to, at worst, 90 degrees with pain at the endpoint, but without limitation of extension or objective evidence of recurrent subluxation or lateral instability.

6.  From October 13, 2007 until his death, the Veteran's left knee DJD was manifested by flexion limited to, at worst, 80 degrees and extension limited to 5 degrees with pain and stiffness, but without objective evidence of recurrent subluxation or lateral instability.

7.  Throughout the appeal period, audiometric testing revealed no greater than a level II in the right ear and a level III in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 13, 2007, the criteria for a rating in excess of 10 percent for thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2013).

2.  From October 13, 2007, to June 28, 2010, the criteria for a rating a 20 percent rating, but no higher, for thoracolumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2013).

3.  Since June 29, 2010, the criteria for a rating in excess of 40 percent for thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2013).

4.  Prior to October 13, 2007, the criteria for a rating in excess of 10 percent for bilateral knee osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2013).

5.  Since October 13, 2007, the criteria for a 10 percent rating, but no higher, for right knee DJD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

6.  Since October 13, 2007, the criteria for a 10 percent rating, but no higher, for left knee DJD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2013).

7.  Throughout the appeal period, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the appellant's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With regard to claims for substitution, all 38 C.F.R. Part 3 regulations that would have been applicable to the Veteran had he not died would be applicable to the substitute under the proposed regulations.  Therefore, VA would only be obligated to send a substitute notice under 38 CFR 3.159(b) if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  See Veterans Benefits Administration Fast Letter 10-30 (Revised Apr. 3, 2013).  In this case, the notification obligation in this case was met by way of letters from the RO to the Veteran dated in November 2003, September 2005, and March 2006.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The issues were subsequently readjudicated in February 2007 and October 2010 SSOCs.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.  

Regarding the duty to assist, VA did everything reasonably possible to assist the Veteran and the appellant with respect to the claims herein decided in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records, include records from the Social Security Administration (SSA), have been secured.  The Veteran was medically evaluated in conjunction with his claims for higher ratings in November 2005 and June 2010.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Additionally, the Board is satisfied that there was substantial compliance with its prior remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO obtained outstanding SSA records.  In September 2011, the RO also requested that the Veteran complete an authorization form to allow VA to obtain records from a private physician (Dr. W.L.).  He did not respond to the RO's request.  Therefore, no further action by the RO was required.

Under the circumstances, the Board finds there is no reasonable possibility that further assistance would aid the appellant in substantiating the claims herein decided.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  All relevant evidence necessary for an equitable disposition of the appeal of this issue has been obtained and the case is ready for appellate review.  

II.  Legal Criteria

A.  Disability Ratings - In General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

B.  Disability Ratings - Musculoskeletal Disabilities

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

III.  Analysis

A.  Thoracolumbar Spine Disability

This appeal arises from the Veteran's contention that his thoracolumbar spine disability warranted higher disability ratings.  Under Diagnostic Code 5235, a 10 percent rating was assigned prior to June 29, 2010, and a 40 percent rating was assigned from that date.  For the reasons explained below, the Board finds that a 20 percent rating is warranted from October 13, 2007, to June 28, 2010, but that no higher ratings are warranted throughout the appeal period.  

The Veteran's service-connected thoracolumbar spine disability was characterized as degenerative disc disease of the thoracolumbar spine with a residual compression fracture of the T-12 vertebra, with lumbar spondylosis at the L5 level, and with central canal stenosis at the L5-S1 level.  The thoracolumbar spine disability was evaluated under Diagnostic Code 5235, for vertebral fracture or dislocation.  See 38 C.F.R. § 4.71a.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under this formula, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a. 

Note 5 provides that ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  Id.  

As noted above, the Veteran is also service-connected for DDD or IVDS.  IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.  Here, however, there is no evidence that the Veteran experienced incapacitating episodes.  The Veteran denied experiencing flare-ups during the November 2005 VA examination and denied having incapacitating episodes during the June 2010 VA examination.  Therefore, a discussion of the Formula for Rating IVDS Based on Incapacitating Episodes is unnecessary.  

1.  Period Prior to October 13, 2007

A 10 percent rating has been assigned for the Veteran's thoracolumbar spine disability prior to October 13, 2007.  To warrant a higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Prior to October 13, 2007, these criteria were not met.  

During the November 2005 VA examination, forward flexion of the Veteran's thoracolumbar spine was only limited to 70 degrees and the combined range of motion was only limited to 220 degrees.  Furthermore, the Veteran only experienced pain at the endpoints in each plane and there was no change in range of motion or pain with repetitive testing.  The Veteran indicated that his pain was constant and that he did not experience flare-ups.  He reported that his pain was as bad as it got during the examination and the examiner stated that he would not expect any additional functional impairment.  Therefore, the evidence does not show that the Veteran experienced pain or other symptoms of the thoracolumbar spine that caused functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The evidence also does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A February 2005 VA outpatient treatment note indicates that he complained of lower back pain radiating into his right leg.  He walked slowly and stiffly and appeared in moderate distress; however, the clinician did not indicate that his gait was abnormal.  During the November 2005 VA examination, there were no muscle spasms or postural abnormalities.  He had normal musculature and ambulation was normal.  

Based on the foregoing, an evaluation in excess of 10 percent is not warranted under the General Rating Formula for Injuries and Diseases of the Spine prior to October 13, 2007.  

2.  Period from October 13, 2007, to June 28, 2010

During this period, the Board finds that a 20 percent rating is warranted for the Veteran's thoracolumbar spine disability.  The Veteran's SSA records include an examination report by Dr. J.D. dated on October 13, 2007.  The report shows that forward flexion of the Veteran's thoracolumbar spine was limited to 45 degrees and the combined range of motion was limited to 95 degrees.  These findings are consistent with a 20 percent rating.  The Board acknowledges that there is evidence showing less impairment during this time period.  An August 2008 VA outpatient treatment record notes full range of motion of the thoracolumbar spine.  An April 2009 VA outpatient treatment record indicates forward flexion of the thoracolumbar spine to 90 degrees (i.e., normal).  The Board notes, however, that repetitive testing was not conducted during this time period nor was there any evidence regarding additional functional impairment during flare-ups.  Therefore, when considering the Veteran's overall symptomatology and any potential for additional functional impairment during periods of flare-up or repetitive use, the Board finds that the evidence is in relative equipoise as whether a 20 percent rating is warranted.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating are met.  

The Board, however, does not find that a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability is warranted during this period.  To warrant a higher 40 percent rating, the evidence must show forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis (favorable or unfavorable) of the thoracolumbar spine.  As noted above, at worst, forward flexion was limited to 45 degrees and there was no evidence of ankylosis.  Therefore, a 20 percent rating, but no higher, is warranted during this time period.

3.  Period since June 29, 2010

A 40 percent rating was assigned for the Veteran's thoracolumbar spine disability from June 29, 2010 until his death.  To warrant a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  At worst, during the June 2010 VA examination, forward flexion was limited to 20 degrees, extension was limited to 10 degrees, bilateral lateral flexion was limited to 15 degrees, and bilateral rotation was limited to 20 degrees.  While the Veteran certainly demonstrated significant functional decrease in thoracolumbar motion, the fact remains that the spine was not ankylosed in an unfavorable position.  

A 40 percent evaluation is also the maximum assignable for limitation of motion of the thoracolumbar spine, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

4.  Other Considerations 

As noted above, the rating criteria provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In this case, the Veteran denied having any related bladder or bowel impairment.  Although he had intermittent complaints of pain radiating into his lower extremities, the objective medical evidence of record does not support a separate evaluation.  A February 2005 VA outpatient treatment note reflects his complaints of pain radiating into his lower right extremity with a burning sensation; however, there was no obvious signs of weakness.  The assessment was sciatica and he was instructed not to lift more than 20 pounds and return if his symptoms did not improve.  During the November 2005 VA examination, neurologic evaluation showed no evidence of radiculopathy.  

The October 2007 examination report by Dr. J.D. notes a diagnosis of DDD with radiculopathy; however, it unclear whether the radiculopathy manifested in any objective medical findings.  Strength was noted to be 4-/5 in both the upper and lower extremities.  Reflexes were 1+ in the lower extremities.  Pulses were 2+ bilaterally.  Muscle bulk and tone was normal.  An April 2008 VA outpatient treatment record notes that the Veteran was slightly limited in straight leg raises on the right side due to lumbar pain, but he had full range of motion.  During the June 2010 VA examination, sensation was intact to light touch on both sides and straight leg raises were negative bilaterally.  It was noted that lower extremity strength was grade 4+ proximally with back and knee pain and grade 5 distally.  A March 2011 VA outpatient treatment record notes that he denied radiating pain into his lower extremity and denied any numbness or weakness.  

Based on the foregoing, the Board finds that separate ratings are not warranted for neurologic manifestations of the thoracolumbar spine.  Although there were subjective complaints of radiculopathy and weakness in the lower extremities, objective evidence of neurologic impairment specifically related to the thoracolumbar spine was not demonstrated.  

In sum, the Board finds that a rating in excess of 10 percent for thoracolumbar spine disability is not warranted prior to October 13, 2007; a 20 percent rating, but no higher, is warranted from October 13, 2007, to June 28, 2010; and a rating in excess of 40 percent is not warranted since June 29, 2010.


B.  Bilateral Knee Osteoarthritis/DJD

This appeal arises from the Veteran's contention that his bilateral knee osteoarthritis/DJD warranted higher disability ratings.  Under Diagnostic Code 5003-5260, a 10 percent rating was assigned for both knees prior to November 1, 2009.  Effective November 2, 2009, separate 10 percent ratings were assigned for each knee.  For the reasons explained below, the Board finds that separate 10 percent ratings for each knee are warranted effective October 13, 2007, but that no higher ratings are warranted throughout the appeal period.  

The Veteran's service-connected bilateral knee osteoarthritis/DJD has been evaluated under Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2013). 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent rating.  X-ray evidence of involvement of two or more major joints or two or more minor joints with incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), the knee is considered a major joint.

Evaluations for limitation of knee flexion are assigned as follows:  flexion limited to 60 degrees is 0 percent; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 5 degrees is 0 percent; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 
30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (same).  

1.  Period prior to October 13, 2007 

Prior to November 2, 2009, the Veteran's bilateral knee osteoarthritis was evaluated as 10 percent disabling for both knees under Diagnostic Code 5003.  This rating was assigned based on X-ray evidence of arthritis in both knees (two major joints), but no objective evidence of limitation of motion or incapacitating exacerbations.  To warrant a higher rating without objective evidence of limitation of motion, the evidence must show incapacitating exacerbations.  Alternatively, higher ratings may be warranted if there is objective evidence of limitation of motion.  

Prior to October 13, 2007, objective evidence of limitation of motion in either knee was not shown.  There was also no evidence of incapacitating exacerbations.  A February 2005 VA outpatient treatment record notes that the Veteran had full active range of motion in his lower extremity joints.  During the November 2005 VA examination, although he reported a history of bilateral knee pain, there was no objective evidence of limitation of motion or any other abnormalities.  He said that pain was constant and that he did not experience flare-ups.  The examiner specifically noted that there was no pain on motion present even during repetitive use testing.  An April 2007 VA outpatient treatment notes the Veteran's complaints of low back and knee pain with prolonged strenuous activity and/or prolonged walking; however, the clinician noted that the knees were unremarkable on examination.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent for bilateral knee osteoarthritis is not warranted prior to October 13, 2007.


2.  Period since October 13, 2007

Effective October 13, 2007, the Board finds that a separate 10 percent rating for each knee is warranted.  The October 13, 2007 private examination report by Dr. J.D. reflects that the Veteran had normal range of knee motion with pain.  As noted above, it is the intent the rating schedule to recognize painful motion with periarticular pathology as productive of disability and entitled to at least the minimum compensable rating in the joint.  See 38 C.F.R. § 4.59.  Therefore, under Diagnostic Code 5003, a 10 percent rating (minimum compensable) is warranted for each knee from October 13, 2007.  

Ratings in excess of 10 percent, however, are not warranted.  During the June 2010 VA examination, right knee flexion was limited to 90 degrees with pain at the endpoint and extension was normal at 0 degrees.  Left knee flexion was limited to 80 degrees and extension was limited to 5 degrees with pain and stiffness.  There was no change in range of knee motion with repetitive testing.  

Based on the foregoing, the Board finds that 20 percent ratings for limitation of right and left knee flexion are not warranted.  The Board acknowledges that the Veteran had pain during range of motion testing; however, the June 2010 examiner indicated that there was no additional limitation in range of motion after repetitive-use testing and no additional functional loss and/or impairment.  The Board acknowledges that the Veteran has reported flare-ups with increased activity, such as prolonged walking or standing.  However, the evidence does not show additional functional loss beyond that contemplated by the 10 percent evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, evaluations in excess of 10 percent are not warranted under Diagnostic Code 5260.  

The Board also finds that separate ratings are not warranted for limitation of extension of either knee under Diagnostic Code 5261.  The evidence reflects that the Veteran had full or normal right knee extension and left knee extension limited to only 5 degrees, which is noncompensable under Diagnostic Code 5060.  

In addition, the Board finds that separate ratings are not warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257.  The Veteran denied having any instability or sensation of giving way during the June 2010 VA examination.  On objective examination there was no evidence of ligamentous laxity in either knee and McMurray's test was negative.  See also, October 2005 VA examination (Veteran denied giving way or instability and no abnormalities were found in either knee).  As such, the Board finds that a separate compensable rating for lateral instability or recurrent subluxation is not warranted. 

The Board has also considered other potentially applicable diagnostic codes pertaining to the knee.  The Veteran does not have ankylosis, a dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum (Diagnostic Codes 5256, 5258, 5259, 5262, and 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Based on the foregoing, the Board finds that a rating in excess of 10 percent for bilateral knee osteoarthritis is not warranted prior to October 13, 2007; and that a 10 percent rating, but no higher, is warranted for each knee since October 13, 2007.  

C. Bilateral Hearing Loss

This appeal arises from the Veteran's contention that his service-connected bilateral hearing loss warranted a compensable rating.  For the reasons discussed below, the Board finds that a compensable rating is not warranted at any time during the appeal period.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.

At the November 2005 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
55
25
30
30
35
LEFT
45
30
30
70
43.75

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 86 percent in the right ear and a score of 90 percent in the left ear. 

Application of the results from the November 2005 examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing in each ear.  Application of these findings to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An exceptional pattern of hearing impairment was not shown, thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

At the June 2010 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
65
45
50
50
52.5
LEFT
75
65
40
90
67.5

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 96 percent in the right ear and a score of 88 percent in the left ear. 

Application of the results from the June 2010 examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing in the right ear and Level III in the left ear.  Application of these findings to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An exceptional pattern of hearing impairment was not shown, thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

The Board acknowledges the Veteran's statements that his hearing loss was getting worse and that he needed hearing aids.  The Board notes that he was fitted for hearing aids in April 2005 and that he consistently complained of hearing difficulties in all situations.  However, the objective evidence of record, findings on VA examinations in November 2005 and June 2010, corresponds to a noncompensable evaluation under Table VII.  Therefore, the Board the Veteran's bilateral hearing loss did not warrant a compensable evaluation at any time during the appeal period

D.  All Increased Rating Claims

In reaching the above decision, the Board considered the Veteran's lay statements.  The Veteran was competent to report his observations with regard to the severity of his service-connected disabilities, including the nature and frequency of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argued his symptomatology was more severe than the assigned ratings, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific medical examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected disabilities.  Relating to the thoracolumbar spine disability, the Veteran described symptomatology involving pain, stiffness, and limitation of motion.  The General Rating Formula for Diseases and Injuries of the Spine specifically contemplates limitation of motion with or without symptoms such as pain, stiffness, and aching in the area affected.  Relating to bilateral knee osteoarthritis, the Veteran described having pain, locking in the right knee, limited motion, and fatigability.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings based on the described symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Relating to bilateral hearing loss, the Veteran described having hearing difficulties in most situations.  Auditory acuity and word recognition capabilities are specifically contemplated in the rating schedule for hearing impairment.  See 38 C.F.R. §§ 4.85, 4.86, and Diagnostic Code 6100.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture in each instance.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that for the Veteran's service-connected thoracolumbar spine disability, a rating in excess of 10 percent is not warranted prior to October 13, 2007; a 20 percent rating, but no higher, is warranted from October 13, 2007, to June 28, 2010; and a rating in excess of 40 percent is not warranted since June 29, 2010.  For bilateral knee osteoarthritis, a rating in excess of 10 percent is not warranted prior to October 13, 2007; however, a separate 10 percent rating, but no higher, for each knee is warranted since October 13, 2007.  For bilateral hearing loss, a compensable rating is not warranted throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Prior to October 13, 2007, a rating in excess of 10 percent for thoracolumbar spine disability is denied.

From October 13, 2007, to June 28, 2010, a 20 percent rating for thoracolumbar spine is granted, subject to the law and regulations governing the award of monetary benefits.

Since June 29, 2010, a rating in excess of 40 percent for thoracolumbar spine disability is denied.

Prior to October 13, 2007, a rating in excess of 10 percent for bilateral knee osteoarthritis is denied.

Since October 13, 2007, a 10 percent rating, but no higher, for right knee DJD is granted, subject to the law and regulations governing the award of monetary benefits.

Since October 13, 2007, a 10 percent rating, but no higher, for left knee DJD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran claimed that he had a current skin disability that was incurred in or otherwise related to his military service, including exposure to Agent Orange.  While further delay is regrettable, the Board finds that a medical opinion is required prior to adjudicating the claim of entitlement to service connection for a skin disability.  

The record reflects that the Veteran was treated for skin problems throughout the appeal period prior to his death, including what was described as dermatitis, cellulitis, eczema, folliculitis, actinic keratosis of the right temple, basal cell carcinoma of the left ear, Methicillin-resistant Staphylococcus aureus (MRSA), and recurrent lesions, furuncles, and carbuncles.  

The Veteran's service treatment records reflect that he had a scaly rash on his right hand while he was hospitalized for shrapnel wounds in March 1969.  The impression was contact dermatitis.  In February 1970, he was treated for hyperkeratosis and blistering on his feet, which was thought to be due to either trauma or allergic contact dermatitis from the insole material.  A few months prior to discharge, in June 1987, an examination report indicates that his skin was normal.  
The record reflects that the Veteran was in the Republic of Vietnam from July 1978 to May 1969; therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Given the foregoing, the first two elements of service connection have been established (current disability and in-service injury, disease, or event).  At issue is the third element-namely, a link, established by medical evidence, between the Veteran's current skin disability and service.  Since the Board is precluded from making an independent medical determination and the record does not contain an adequate medical opinion as to the question of nexus, a VA medical opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to a VA examiner for a medical opinion regarding the etiology of the Veteran's skin disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

After reviewing the Veteran's pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should offer an opinion as to the following:  

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's skin conditions were incurred in, aggravated by, or otherwise caused by active duty?  

b.)  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's skin conditions were related to exposure to herbicides, including Agent Orange, during active duty?  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


